Citation Nr: 0740346	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-01 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.  The veteran died in January 1995.  The 
appellant is his widow.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision by the RO in Hartford, 
Connecticut.

By a May 2005 action, the Board remanded this case for 
further development.  That development has been accomplished, 
and the case has been returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  By a June 1999 decision, the Board denied service 
connection for the cause of the veteran's death.  The 
appellant did not appeal that decision to the United States 
Court of Appeals for Veterans Claims (Court), and the 
decision became final.
 
2.  Additional evidence relating to the cause of the 
veteran's death has been received since the June 1999 Board 
decision that does raise a reasonable possibility of 
substantiating a claim of service connection for the cause of 
the veteran's death.

3.  The veteran died in January 1995; according to his death 
certificate the immediate cause of death was respiratory 
failure due to metastatic head and neck cancer.  Medical 
reports prior to the veteran's death show that he suffered 
from metastasizing head and neck cancer.  

4.  At the time of the veteran's death, service connection 
was not in effect for any disability.

5.   No disease contributing to the veteran's death is 
attributable to his period of military service.


CONCLUSIONS OF LAW

1.  The June 1999 decision of the Board denying service 
connection for the cause of the veteran's death is final.  38 
C.F.R. § 20.1100 (1998).

2.  New and material evidence has been received to reopen the 
appellant's claim of service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 
C.F.R. §§ 3.156, 3.303 (2007).

3.  The cause of the veteran's death was not the result of a 
disease or injury incurred in or aggravated by active 
military service; a service-connected disability did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 1310 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.


A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The Court has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the appellant's application to reopen her 
prior denied claim of service connection for the cause of the 
veteran's death, a VCAA notice letter was sent in February 
2003, prior to the RO's May 2003 decision.  That letter 
informed the appellant of the evidence necessary to establish 
service connection for the cause of the veteran's death.  She 
was notified of her and VA's respective duties for obtaining 
evidence.  She was asked to send information describing 
additional evidence for VA to obtain, or to send the evidence 
herself. 


The Board acknowledges that the letter did not contain any 
specific notice with respect to the need for new and material 
evidence in order to reopen the prior denied claim, nor did 
it contain notice of how a rating or an effective date would 
be assigned if service connection was established.  However, 
the issue of whether new and material evidence has been 
received has been resolved in the appellant's favor, as 
further discussed below.  The issues of assigning a rating 
and effective date are not before the Board currently.  
Indeed, as set forth below, the Board has determined that the 
claim of service connection for the cause of the veteran's 
death must be denied.  Consequently, no rating and no 
effective date will be assigned.  Under the circumstances, 
the Board finds that the notice was sufficient for purposes 
of deciding the present appeal.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  The appellant was afforded VA 
medical reviews of the claims file and opinions relating to 
her claim of service connection for the cause of the 
veteran's death during March 2003 and July 2005.  The 
appellant has not identified and/or provided releases for any 
other relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.

II.  New and Material Evidence.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. § 3.156(a) 
(2007). "Material" evidence is existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  
The disability must be one for which compensation can be 
paid.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2007). 


The appellant contends that the cancers from which the 
veteran died developed as a result of the veteran's exposure 
to the herbicide Agent Orange in Vietnam.  The veteran served 
on active duty in the Republic of Vietnam during the Vietnam 
War, and is therefore presumed to have been exposed to 
herbicide agents.  The veteran's service medical records are 
negative for complaints, treatment, or diagnosis of any form 
of cancer.

With respect to the veteran's presumed exposure to herbicides 
in service, head and neck cancer is not, and respiratory 
cancer (cancer of the lung, bronchus, larynx, or trachea) is, 
a disorder subject to presumptive service connection under 38 
U.S.C.A. § 1116 or 38 C.F.R. § 3.309(e).  Moreover, while the 
appellant is not precluded from proving that a disability 
resulted from in-service exposure to herbicides under the 
provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d), 
see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), the 
Secretary of VA, based on a January 2003 report by the 
National Academy of Sciences (NAS), determined that a 
comprehensive review and evaluation of the available 
literature, which NAS conducted in conjunction with the 
report, permitted VA to identify all conditions for which the 
current body of knowledge supported a finding of an 
association with herbicide exposure.  The Secretary therefore 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See 68 Fed. Reg. 27,630-41 (May 20, 
2003).

While cancer of the larynx is a presumptive cancer, the Board 
notes that an Agent Orange presumptive cancer that develops 
as a result of a metastasizing non-presumptive cancer may not 
be service-connected under 38 U.S.C.A. § 1116(a).  See 38 
U.S.C.A § 1113(a) (West 2002); Darby v. Brown, 10 Vet. App. 
243 (1997) (the presumption of service connection for lung 
cancer was rebutted by medical evidence showing that the 
stomach was the primary site); see also, VAOPGCPREC 18-97 
(presumptive service connection may not be established under 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer 
listed in 38 C.F.R. § 3.309(e) as being associated with 
herbicide exposure if the cancer developed as the result of 
metastasis of a cancer that is not associated with herbicide 
exposure).  

The veteran's death certificate shows that he died in January 
1995 at the age of 49.  It listed the immediate cause of 
death as respiratory failure of one week duration due to or 
as a consequence of metastatic head and neck cancer of 2-1/2 
years duration.  

In its June 1999 decision, the Board denied service 
connection for the cause of the veteran's death essentially 
because there was no competent evidence linking respiratory 
failure or metastatic head and neck cancer to any disease or 
injury during service, and none of the veteran's malignancies 
were among the diseases subject to presumptive service 
connection based upon exposure to Agent Orange.  The Board 
found that none of the veteran's attending physicians 
diagnosed laryngeal cancer, and no respiratory cancer was 
ultimately identified.  

In connection with her February 2003 application to reopen 
her claim of service connection for the cause of the 
veteran's death, the appellant filed a January 2003 report 
and opinion from a medical consultant, Dr. A.M.G., who had 
been contacted by her representative.  Dr. A.M.G.'s report 
and opinion was based on information the appellant's 
representative had provided in a November 2002 letter.  
Briefly (the report and opinion will be discussed in more 
detail below), Dr. A.M.G. concluded that there was medical 
data that supports the veteran's diagnosis of metastatic 
oropharyngeal cancer; the larynx comprises the same cell type 
that lines the oropharynx; and both organs must have suffered 
similar exposure to herbicide agents in Vietnam.  She opined 
that it was as likely as not that the veteran's service 
connected exposure to herbicides contributed to the 
development of his oropharyngeal cancer and subsequent 
demise.  

The Board finds that this medical evidence is new, and it is 
material since does raise a reasonable possibility of 
substantiating a claim of service connection for the cause of 
the veteran's death.  Therefore, the appellant's claim must 
be reopened for further consideration below.      

III.  The Merits of the Appellant's Claim
 
The issue to be resolved in this case is whether the cause of 
the veteran's death was due to a metastasizing non-
presumptive head and neck cancer or from a respiratory cancer 
listed in Section 3.309(e) that is presumed to be caused by 
exposure to herbicides in Vietnam, including cancer of the 
larynx.

With further reference to Dr. A.M.G.'s report on her review 
of information presented by the appellant's representative, 
she noted that the medical records established that in 1991 
the veteran was diagnosed with moderately well differentiated 
squamous cell carcinoma of the tongue.  He underwent surgery 
including a left partial glossectomy, partial resection of 
the soft palate, partial maxillectomy and left radical lymph 
node dissection followed by radiation therapy.  He had 
recurrence and subsequently underwent a right radical lymph 
node dissection followed by radiation and chemotherapy.  
Despite maximal surgery and radiation therapy he developed 
pulmonary metastatic disease and he expired in January 1995.  
The immediate cause of death was noted as respiratory failure 
and the underlying cause was metastatic head and neck cancer.  

Dr. A.M.G. went on to note that two forms of epithelium cover 
the air passage: the oropharynx and true vocal cords (larynx) 
are covered by stratified squamous epithelium.  The remainder 
is covered by respiratory epithelium, which is a 
pseudostratified columnar ciliated cell.  She noted that VA 
has determined that an association exists between exposure to 
herbicides and the subsequent development of several cancers 
including cancers of the lung, bronchus, larynx, and trachea 
(38 C.F.R. § 3.309(e)).  Oropharyngeal cancer represents a 
cancer of the upper aero-digestive tract.  Moreover, the 
cells lining the oropharynx are the same cell type that lines 
the larynx.  She concluded that it was clear, therefore, that 
the carcinogens that affect the larynx also can affect the 
oropharynx. 

Dr. A.M.G. concluded that there was medical data that 
supports the veteran's diagnosis of metastatic oropharyngeal 
cancer; the larynx comprises the same cell type that lines 
the oropharynx; and both organs must have suffered similar 
exposure to herbicide agents in Vietnam.  She opined that it 
was as likely as not that the veteran's service connected 
exposure to herbicides contributed to the development of his 
oropharyngeal cancer and subsequent demise.  (The Board notes 
that the veteran has not been service connected for any 
disabilities, but that, because he served in Vietnam, he is 
presumed to have been exposed to herbicides).  

The RO obtained review of the veteran's claims file and Dr. 
A.M.G.'s report and opinion by a VA medical expert, Dr. S.R.  
In his March 2003 report and opinion, Dr. S.R. stated that 
the veteran had squamous cell carcinoma of the tongue with 
metastatic pulmonary disease, and expired during January 
1995.  He noted that Dr. A.M.G. had stated that the 
oropharynx and true vocal cords (larynx) are covered by 
stratified epithelium.  However, he noted that according to 
Difiores Atlas of Histology (9th Edition, pages 154-160 and 
240), the tongue has partially keratinized stratified 
squamous epithelium and the larynx has non-keratinized 
stratified squamous epithelium (true vocal cords and above) 
as well as pseudo-stratified columnar ciliated epithelium 
(inferior to true vocal cords).  He summarized stating that 
the tongue epithelium and larynx epithelium are not exactly 
the same.

Dr. S.R. further noted that according to standard textbooks 
on oncology (Comprehensive Management of Head and Neck 
Tumors, Vol. I, 2nd Edition, page 632), there is no mention 
of herbicide exposure in the etiology of tongue cancer.  
Regarding diseases subject to presumptive service connection, 
there is no mention of oral or tongue cancer in the list of 
diseases associated with exposure to certain herbicide agents 
(Agent Orange).  He opined that the veteran's cancer was not 
likely due to exposure to herbicides.  

Dr. A.M.G. provided a September 2004 reply to Dr. S.R.'s 
report and opinion.  She noted that the oropharynx and the 
larynx are covered by stratified squamous epithelium, but the 
oropharynx is keratinized and the larynx is not.  She opined 
that, since the larynx and oropharynx are lined by similar 
cell types and there is an association between herbicide 
exposure and laryngeal cancer, it is as likely as not that 
the veteran's exposure to herbicide agents during his service 
in the Republic of Vietnam could have contributed to the 
development of his oropharyngeal cancer.  

Pursuant to the Board's May 2005 remand action, Dr. S.R. was 
asked to review and reply to Dr. A.M.G.'s September 2004 
reply to his prior report and opinion.  In his July 2005 
review and report, Dr. S.R. noted that he had reviewed the 
veteran's claims file medical records including the opinions 
of Dr. A.M.G. of March 2003 and September 2004.  He stated 
that he had no change in his March 2004 opinion that the 
veteran's tongue cancer was not likely due to exposure to 
herbicides as it is not considered one of the presumptive 
conditions secondary to exposure to herbicides.  

In its June 1999 decision, the Board reviewed the veteran's 
entire medical history relating to his terminal illness 
dating from 1991.  A biopsy in July 1991 showed malignancy 
primarily in the left retromolar trigone, but also involving 
the hard and soft palate, the adjacent left posterior tone 
and lower gum extending to the left neck.  After radical 
surgery in August 1991 followed by intensive radiation 
treatment, additional surgery to treat cancerous lymph nodes, 
and chemotherapy, diagnostic studies showed malignancy of the 
tongue, the hypoglossal nerve extending to the carotid 
artery, and recurrent disease of the neck.  There was 
progression in the left jugulodigastric node area.  It was 
noted that a chest x-ray continued to be normal.  It was 
noted in a history of the veteran's social habits that he had 
smoked one and one half packs of cigarettes daily for 
approximately 30 years, and had drunk four to six beers per 
day.  In a July 1994 medical report it was noted that there 
was progression of malignancy at the oral pharynx and the 
base of the tongue with significant pain.  An impression of 
recurrent head and neck carcinoma which had received maximum 
surgical and radiation treatment was recorded.

In a November 1994 summary update to the veteran's treatment 
plan it was noted that the veteran's respiratory status was 
still guarded due to a tumor on the left larynx region.  A VA 
medical expert, Dr. W.G.M., in a May 1998 report of review of 
the veteran's medical records and opinion, stated that this 
was merely a healthcare worker's assumption based on 
incomplete information that there was a laryngeal carcinoma.  
He said that the veteran had no documentation for, and did 
not have laryngeal carcinoma, but instead had an oral 
carcinoma.  He opined that he did not feel there was any 
relationship between the veteran's Vietnam exposure to Agent 
Orange and the oral carcinoma.  The mouth is not considered 
to be a part of the respiratory tract and only respiratory 
carcinomas are related to Agent Orange Exposure.               

If, by her statements that the oropharynx and larynx share 
similar cell types, Dr. A.M.G. was attempting to establish 
the oropharynx as part of the larynx and therefore part of 
the respiratory tract carcinomas recognized as subject to 
presumptive service connection pursuant to Section 3.309(e), 
the Board has not been so persuaded.  The reviews and 
opinions of Dr. W.G.M. in May 1998 (he stated that he had 
carefully reviewed the veteran's claims file), and Dr. S.R. 
in March 2003 and July 2005, clearly establish that the 
veteran suffered from metastatic oral/tongue cancer (head and 
neck cancer) which is not recognized by VA as a presumptive 
cancer.  Dr. S.R. cited medical treatises to support his 
statements that the tongue epithelium and larynx epithelium 
are not exactly the same, and that herbicide exposure is not 
mentioned as a related cause of tongue cancer. 

As noted above, the Secretary of VA has determined, based on 
a NAS report issued in January 2003, that there is no 
positive association between exposure to herbicides and head 
and neck cancer or tongue cancer.  VA regulations do not 
identify the oropharynx as part of the respiratory tract 
subject to presumptive service connection for cancer due to 
exposure to herbicides in Vietnam.  Based on the foregoing 
medical evidence, the Board finds that the veteran died from 
non-presumptive metastatic tongue/head and neck cancer.  The 
evidence also shows that the veteran's cancer was not related 
to his active military service, as it was first diagnosed 
many years later.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability).  Therefore, the 
appellant's claim must be denied. 

   
ORDER

The appellant's application to reopen a claim of service 
connection for the cause of the veteran's death is granted.

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


